Citation Nr: 1419605	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-04 352	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to April 27, 2009, for the grant of service connection for coronary artery disease.

2.  Entitlement to an effective date prior to August 19, 2009 for a 100 percent rating for posttraumatic stress disorder.

3.  Entitlement to an effective date prior to April 27, 2009, for the grant of a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the RO in Phoenix, Arizona, from which the appeal was certified.  

The Veteran and his wife testified at a March 2012 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to an effective date prior to April 27, 2009, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Construing his written submissions liberally, the Veteran's claim for service connection for coronary artery disease was received by VA on June 9, 2004. 

2.  The first evidence showing a diagnosis of coronary artery disease is dated in December 2002.

3.  The evidence does not establish entitlement to a 100 percent rating for PTSD prior to August 19, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 9, 2004, but no earlier, for the grant of service connection for coronary artery disease have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to August 19, 2009 for the assignment of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  June 2004, March 2006, May 2009, and July 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The August 2009 and September 2009 examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is any communication or action indicating intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2013).

Coronary Artery Disease

The October 2009 rating decision granting service connection for coronary artery disease found that the date of the Veteran's claim was April 27, 2009, the date on which he formally requested service connection for heart disease.  However, his June 9, 2004 claim also included reference to a heart condition; although this reference was made in the section of the claim referring to pension, it is clear that the Veteran was seeking benefits based on his coronary artery disease.  Liberally construing the Veteran's statements on his June 9, 2004 claim, the Board finds that it constitutes a claim for service connection for heart disease.  To that end, review of the file does not show that any other correspondence or documentation dated prior to that time, the June 2004 claim, asserted entitlement to service connection for heart disease.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the Board finds that the earliest claim for service connection for heart disease was received by VA on June 9, 2004.  Id.  

The proper effective date is the later of the date of claim or the date of entitlement. 38 C.F.R. § 3.400.  Thus, the remaining question is whether entitlement arose prior to June 9, 2004.  Review of the record reflects that VA treatment records dated in December 2002 reflect a diagnosis of coronary artery disease.  Thus, as the Veteran's claim was received by VA on June 9, 2004, and the date entitlement arose was in December 2002, the proper effective date for the award of service connection for coronary artery disease is June 9, 2004.  38 C.F.R. § 3.400. 

An effective date of June 9, 2004, is warranted for the grant of service connection of coronary artery disease.  However, because no documents asserting entitlement to service connection for heart disease, even when construed liberally, are of record dated prior to that time, the preponderance of the evidence is against the assignment of an effective date prior to that time.  There is no doubt to be resolved, and an effective date prior to June 9, 2004, for the grant of service connection for coronary artery disease is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD was granted in an October 2009 rating decision; a 30 percent rating was assigned effective June 9, 2004, and a 100 percent rating assigned effective August 19, 2009.  The Veteran asserts that a 100 percent rating is warranted for the entire appeal period, such that the effective date for the 100 percent rating should be June 9, 2004, the date of his original claim for service connection.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the maximum 100 percent rating is warranted when the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The evidence of record does not establish that the Veteran's PTSD was manifested by total social and occupational impairment as to warrant a 100 percent rating prior to August 19, 2009.  July 2004 and May 2008 VA treatment records noted that the Veteran's thought content was normal; delusions or hallucinations were denied at a May 2008 VA visit and not reported in any other records.  Several VA treatment records dated in 2004 and 2005 reflect that the Veteran did not want to close the door to the consultation room due to his anxiety, and most treatment records during this period reflect the Veteran's report of anger management problems, but none of these records reflect grossly inappropriate behavior to a degree contemplated by the 100 percent rating.  The Veteran denied suicidal and homicidal ideations in September 2004, April 2005, and May 2008; he indicated on one occasion that he wanted to hurt the people he had served with 40 years prior but had no actual plan to do so.  

All references to the Veteran's hygiene reflected no abnormal findings; no memory loss was reported or noted, and the Veteran was found fully oriented at visits in May 2005, May 2008, and September 2008.  Most importantly, none of the treating VA clinicians found that the Veteran had total social and occupational impairment; while the Veteran reported that he had no or almost no friends and had gone through multiple divorces secondary to his PTSD symptoms, his relationship with his fourth wife was intact to the extent that she testified at his March 2012 Board hearing.  The Veteran also reported that he had stopped working secondary to his heart condition, not his PTSD.  On this basis, the Board finds that the criteria for an effective date prior to August 19, 2009 for the award of a 100 percent rating for PTSD are not met.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an earlier effective date for the assignment of a 100 percent rating for PTSD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of June 9, 2004, but no earlier, for the grant of service connection for coronary artery disease is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date prior to August 19, 2009, for the assignment of a 100 percent rating for PTSD is denied.




REMAND

TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that schedular criteria, disabilities resulting from a single accident are considered one disability.  The record must also show that the service-connected disability or disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. 38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  In this case, the Veteran asserted that his service-connected disabilities, including his PTSD and his coronary artery disease, preclude gainful employment; the decision above is related to the assignment of the initial rating assigned for PTSD.  Therefore, the question remains whether TDIU is warranted prior to April 27, 2009.  See Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).

The decision above finds that the proper effective date for service connection for coronary artery disease is June 9, 2004.  However, the specific schedular rating assigned to the Veteran's coronary artery disease for the period June 9, 2004, to April 26, 2009, has yet to be determined.  Adjudication of the claim for an earlier effective date for TDIU cannot be made until the proper rating for his heart disease occurs so as to determine whether the Veteran's ratings satisfy the schedular criteria for TDIU prior to April 27, 2009.  Remand is required so that the claim for an earlier effective date for the grant of a TDIU rating can be re-adjudicated after the rating for the Veteran's coronary artery disease prior to April 27, 2009, has been assigned.

Accordingly, the issue of entitlement to an effective date prior to April 27, 2009, for the award of TDIU is REMANDED for the following actions:

After the schedular rating(s) for the Veteran's service-connected coronary artery disease for the period June 9, 2004, to April 26, 2009, has/have been determined, readjudicate the Veteran's claim for an earlier effective date for TDIU.  If an effective date of June 9, 2004, or earlier is not granted, issue a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


